Citation Nr: 1101846	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from May 
1944 to June 1945, to include combat service in the European 
Theater of Operations during the Second World War.  His 
decorations included the Purple Heart Medal.  

The Veteran died in February 2004, and the appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans Appeals (Board) from a 
May 2004 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, which denied the 
appellant's claims for service connection for the cause of the 
Veteran's death and entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 (West 2002).

The case was remanded in March 2007, July 2008, and June 2009 so 
that additional treatment records, as well as medical and 
psychiatric opinions addressing the causes(s) of the Veteran's 
death, could be obtained.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The death certificate reveals that the Veteran died on 
February [redacted], 2004; the listed cause of death is pneumonia, due to 
or as a consequence of Alzheimer's Disease, with chronic 
obstructive pulmonary disease (COPD) as a significant condition 
contributing to death, but not resulting in the underlying cause 
of death.

2.  At the time of his death, the Veteran was service connected 
for shell fragment wound, left hand, rated 60 percent disabling, 
with additional special monthly compensation due to loss of use 
of the extremity; and anxiety reaction associated with shell 
fragment wound, rated 10 percent disabling; he also had a total 
disability rating evaluation based on individual unemployability 
(TDIU).

3.  Pneumonia, Alzheimer's Disease, and COPD are not shown to be 
causally related to service or any service-connected disability.

4.  A service-connected disability did not cause or substantially 
and materially contribute to the Veteran's death, nor did any 
service connected disability hasten the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 
1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2010).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22, 3.102 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  In cases of service connection for the cause of 
death, notice must also include information on what disabilities 
the Veteran was service connected for at the time of death, and 
how to establish service connection for additional disabilities.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The duty to notify does not apply to the claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318, as it involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law).  Moreover, as the claim is dependent upon the 
evidence and facts already of record, no assistance can be 
provided to substantiate the claim for benefits under 38 U.S.C.A. 
§ 1318.  Accordingly, the DIC claim may be decided without 
further discussion of VA's duties.

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2007, October 
2008, December 2008, and September 2009, all subsequent to the 
initial adjudication.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.

While the notice was not provided prior to the initial 
adjudication, the appellant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a November 2010 statement of the case, following 
the provision of notice.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board; she did not avail herself of 
that opportunity.  The VA has also obtained medical opinions and 
addendums to determine the cause of the Veteran's death pursuant 
to the Board's March 2007, July 2008, and June 2009 remands.  A 
February 2008 opinion and subsequent addendums dated January 2009 
and January 2010 provide sufficient detail concerning whether the 
Veteran's service-connected psychiatric disability caused or 
contributed to his death, while a March 2008 opinion and 
subsequent addendums dated February 2009 and January 2010 provide 
sufficient detail concerning whether the Veteran's service-
connected upper left extremity disability caused or contributed 
to his death.  There has been substantial compliance with its 
March 2007, July 2008, and June 2009 Remand Orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the appellant's claim file; and the appellant has 
not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection for the Cause of the Veteran's Death

When a veteran dies from a service connected disability, VA shall 
pay DIC to the veteran's surviving spouse.  38 U.S.C.A. § 1310.  
The death of a veteran will be considered service connected when 
the evidence establishes that a service connected disability was 
either the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the applicable 
presumptive period, and specific threshold requirements are met.  
38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
disability that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

The death certificate states that the Veteran died of pneumonia 
and Alzheimer's Disease, with chronic obstructive pulmonary 
disease (COPD) as a significant condition contributing to death, 
but not resulting in the underlying cause of death.  Medical 
records from the VA medical center covering the Veteran's 
terminal hospital admission verify this.

The appellant contends that (1) the Veteran's service-connected 
anxiety disorder caused his cardiac problems, which in turn 
caused his death; (2) shrapnel from the Veteran's service-
connected injury "grew into his chest area affecting his 
pulmonary system"; and (3) "mental stress along with PTSD caused 
the cancer that took his life."

The favorable evidence includes a statement from Dr. MEV, who was 
the Veteran's treating physician shortly before his death and the 
medical director of the nursing home where the Veteran was 
treated from January 2003 to January 2004.  In a May 2005 
statement, Dr. MEV opined that a psychiatric disorder 
(categorized as PTSD) "certainly contributed to [the Veteran's] 
demise."  The physician noted that the Veteran had numerous 
other medical problems, to include prostate and colon cancer and 
dementia.  

Dr. MEV submitted another statement in June 2007, in which he 
noted that the Veteran was "always quite depressed, distant and 
emotionally affected."  He opined:  "Although I cannot 
definitely state that his emotional disabilities which probably 
resulted from his service connected problems caused his 
pneumonia, I'm sure that his lack of ability to perform 
successful and gainful employment and his upper extremity 
disability resulted in chronic depression and emotional 
instability."  

The unfavorable evidence consists of the February 2008 opinion of 
Dr. QVN, a VA board eligible psychiatrist, who reviewed the claim 
file and determined that neither the service-connected 
generalized anxiety disorder nor the service-connected residual 
gunshot wound disability contributed to the Veteran's pneumonia 
and subsequent death.  The psychiatrist noted that he had been 
practicing psychiatry for 20 years.  In an addendum dated January 
2009, the Dr. QVN noted that the cause of death was pneumonia 
with underlying Alzheimer's Disease, and again determined that 
the cause of the Veteran's death was not related to either 
service-connected condition.  In an addendum dated January 2010, 
Dr. QVN noted that a review of the claim file did not show 
treatment for anxiety or neurosis, and that the Veteran's "main 
treatment" was for dementia and lung problems.  He reiterated 
that the Veteran's cause of death was not related to his service-
connected disability.

In March 2008, Dr. JRB, a VA board eligible internist, reviewed 
the claim file and determined that "it is less likely than not" 
that either the Veteran's service-connected psychiatric condition 
or residual gunshot wound was the cause of death or contributed 
substantially or materially to the cause or causes of death.  In 
an addendum dated February 2009, Dr. JRB noted that the cause of 
death was pneumonia, and that neither of the service-connected 
disabilities contributed to the Veteran's pneumonia and 
subsequent death.  In an addendum dated January 2010, Dr. JRB 
noted the appellant's contention that stress from anxiety caused 
the Veteran's cardiac problems, which caused his death.  He 
reviewed his prior opinion and opined that the Veteran died of 
pneumonia, not a cardiac event.

The claim file also contains a September 2004 VA psychiatric 
examiner's opinion, who reviewed the claim file and determined 
that it was impossible to determine a relationship between the 
Veteran's psychiatric disorder and his death without resort to 
speculation.  

The unfavorable evidence outweighs the favorable evidence in 
terms of whether there is a relationship between the Veteran's 
service-connected anxiety disorder or the service-connected 
residual gunshot wound and cause of death.  The May 2005 opinion 
from Dr. MEV who treated the Veteran shortly before his death, 
and who determined that the Veteran's psychiatric condition led 
to his death, is not highly probative, as the physician did not 
provide any rationale for his opinion.  Furthermore, Dr. MEV's 
June 2007 statement appears to conflict with his May 2005 
statement because he  explicitly declined to opine on any 
relationship between the Veteran's cause of death and his 
service-connected psychiatric disability.  Instead, he noted that 
the Veteran's inability to work and his upper extremity 
disability resulted in chronic depression and emotional 
instability.  This opinion is not supportive of the appellant's 
assertions, as it only addresses whether the Veteran's residual 
gunshot wound did in fact contribute to the generalized anxiety 
disorder.  This fact is conceded.  

On the other hand, the VA psychiatrist found that the Veteran's 
generalized anxiety disorder did not contribute to the Veteran's 
death, as he was primarily receiving treatment for dementia and 
lung problems prior to his death.  This opinion is more 
probative because the physician reviewed the pertinent background 
information, provided a rationale for his opinion, and has a 
background in psychiatry.  Although January 2004 records from the 
nursing home show that the Veteran exhibited symptoms of anxiety 
and nervousness, these were linked to his dementia; there is no 
mention or diagnosis of a generalized anxiety disorder.

The VA psychiatrist also found that the residual gunshot wound 
did not contribute to the Veteran's pneumonia and subsequent 
death, although this opinion is not highly probative, as the 
psychiatrist did not provide any supporting rationale.

Similarly, the VA internal medicine specialist determined that 
the Veteran's residual gunshot wound did not contribute to the 
Veteran's death, as he died of pneumonia, not a cardiac event.  

The preponderance of the evidence is against a relationship 
between either the Veteran's service-connected generalized 
anxiety disorder or residual gunshot wound and his death-causing 
pneumonia and Alzheimer's Disease.

The appellant genuinely believes that the Veteran's service-
connected anxiety disorder and/or residual gunshot wound 
substantially contributed to his death.    However, as a 
layperson, the appellant is not competent to opine on the cause 
of the Veteran's death or the accuracy of his diagnoses as she 
lacks the specialized knowledge and training required to render a 
probative opinion on such issues.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Even if she were competent to opine, her statements would 
be outweighed by the medical evidence of record tracking the 
Veteran on a daily basis over the last month of his life.

Moreover, neither Alzheimer's Disease or COPD were themselves 
service-connected.  Each had their onset many decades after the 
Veteran's military service.  Service treatment records reflect no 
treatment for or complaints related to any of these conditions, 
and there is no evidence, either lay or medical, of continuity of 
symptomatology since service.  The medical evidence reflects that 
pneumonia was an unfortunate opportunistic infection, complicated 
by the presence of dementia that prevented the Veteran from 
assisting in his own care and recovery.

The Board notes that none of the Veteran's service-connected 
disabilities affected a "vital organ," nor were any of such 
severity that any such organ, even if involved, would have failed 
to function properly and so weakened or debilitated the Veteran 
as to have contributed to his death.  38 C.F.R. § 3.312(c)(3).  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for the cause of 
the Veteran's death is not warranted.

III.  38 U.S.C.A. § 1318

Where a Veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to benefits. 
Benefits are payable to the surviving spouse of a "deceased 
Veteran" in the same manner as if the death were service- 
connected.  38 U.S.C.A. § 1318(a).  A deceased Veteran for 
purposes of this provision is a Veteran who dies not as the 
result of the Veteran's own willful misconduct, and who either 
was in receipt of compensation, or for any reason (including 
receipt of military retired pay or correction of a rating after 
the Veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years from 
the date of the Veteran's separation from service.  The total 
rating may be schedular or based on unemployability.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2009); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).

Here, the Veteran was service-connected for shell fragment wound, 
left hand, loss of use, rated as 60 percent disabling, effective 
August 21, 1946; and anxiety reaction, rated as 30 percent 
disabling, effective February 26, 1948, and 10 percent disabling, 
effective August 25, 1957.  He also had been granted a TDIU 
rating, effective June 2003.  The Veteran did not have a service-
connected disability that was continuously rated totally 
disabling for 10 or more years immediately preceding death.  Nor 
did he have any disability that was continuously rated totally 
disabling for at least five years from the date of his separation 
from service.  Accordingly, the totally disabling requirement 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  
Additionally, the Veteran was not a former prisoner of war who 
died after September 30, 1999.

Neither the Veteran, during his lifetime, nor the appellant has 
successfully or specifically pled clear and unmistakable error in 
any rating action that would have entitled the Veteran to a total 
disability rating at any time prior to June 2003.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding, any claim of 
CUE must be pled with specificity).

The appellant's claim for DIC was filed after the January 2000 
finalization of VA's modification of 38 C.F.R. § 3.22; therefore, 
consideration of hypothetical entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is legally precluded.

The appellant's claim under 38 U.S.C.A. § 1318 must be denied for 
lack of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


